In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, entered June 25, 1964 after a hearing, which denied his application to vacate a judgment of the former County Court of said county, rendered April 10, 1956 after a jury trial, convicting him of robbery and grand larceny (both in the first degree) and of assault in the second degree, and imposing sentence. Order affirmed. The precise issues raised herein were previously raised by defendant in connection with his appeal from the judgment and from an order denying his motion for a new trial, and were decided adversely to him {People v. Mistretta, 7 A D 2d 1017, judgment affd. and appeal from order dsmd. 7 H Y 2d 843). This court should not be called upon to deal anew with the same questions {People ex rel. Spinney v. Fay, 18 A D 2d 722). Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.